


PLANTRONICS, INC.
2003 STOCK PLAN
Amended and restated as of August 5, 2011


SECTION 1.
PURPOSES AND DEFINITIONS



1.1
Purposes of the Plan. The purposes of this 2003 Stock Plan are:

(A)
to attract and retain the best available personnel for positions of substantial
responsibility,

(B)
to provide additional incentive to Employees, Directors and Consultants, and

(C)
to promote the success of the Company’s business.

1.2
The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock Awards, Stock Appreciation Rights, and Restricted
Stock Units, as determined by the Administrator at the time of grant.

1.3
Definitions. As used herein, the following definitions shall apply:

(A)
“Administrator” means the Board or any Committees as shall be administering the
Plan, in accordance with Section 2.2.

(B)
“Annual Revenue” means the Company’s or a business unit’s net sales for the
Fiscal Year, determined in accordance with generally accepted accounting
principles.

(C)
“Applicable Laws” means the requirements relating to the administration of
equity based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

(D)
“Award” means, individually or collectively, a grant under the Plan of Options,
Restricted Stock Awards, SARs, and Restricted Stock Units.

(E)
“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan and shall
include an Option Agreement and a Restricted Stock Award Agreement, as
applicable. The Award Agreement is subject to the terms and conditions of the
Plan.

(F)
“Board” means the Board of Directors of the Company.

(G)
“Cash Position” means the Company’s level of cash and cash equivalents.

(H)
“Change in Control” means the occurrence of any of the following events:

(i)
Any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes the “beneficial owner” (as defined in Rule 13d3 of the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the total voting power represented by the Company’s
then outstanding voting securities; or

(ii)
The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

(iii)
A change in the composition of the Board occurring within a two-year period, as
a result of which fewer than a majority of the Directors are Incumbent
Directors. “Incumbent Directors” means Directors who either (A) are Directors as
of the effective date of the Plan, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of Directors to the
Company); or





--------------------------------------------------------------------------------






(iv)
The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

(I)
“Code” means the Internal Revenue Code of 1986, as amended.

(J)
“Committee” means a committee of individuals appointed by the Board in
accordance with Section 2.2.

(K)
“Common Stock” means the common stock of the Company.

(L)
“Company” means Plantronics, Inc., a Delaware corporation.

(M)
“Consultant” means any natural person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity.

(N)
“Determination Date” means the latest possible date that will not jeopardize the
qualification of an Award granted under the Plan as “performance-based
compensation” under Section 162(m) of the Code.

(O)
“Director” means a member of the Board.

(P)
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.

(Q)
“Earnings Per Share” means as to any Fiscal Year, the Company’s or a business
unit’s Net Income, divided by a weighted average number of common shares
outstanding and dilutive common equivalent shares deemed outstanding, determined
in accordance with generally accepted accounting principles.

(R)
“Employee” means any person, including Officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a Director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

(S)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(T)
“Fair Market Value” means, as of any date, the value of Common Stock deter­mined
as follows:

(i)
If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the New York Stock Exchange (NYSE),
its Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system for
the day of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;

(ii)
If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or

(iii)
In the absence of an established market for the Common Stock, the Fair Market
Value shall be determined in good faith by the Administrator 

(U)
“Fiscal Year” means the fiscal year of the Company.

(V)
“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(W)
“Individual Performance Objective” means any individual Company business-related
objective that is objectively determinable within the meaning of Code Section
162(m) and the Treasury Regulations promulgated thereunder. Individual
Performance Objectives shall include, but not be limited to, improvement in
customer satisfaction, opening of additional retail stores, and similar
objectively determinable performance objectives related to the Participant’s job
responsibilities with the Company.

(X)
“Net Income” means as to any Fiscal Year, the income after taxes of the Company
for the Fiscal Year determined in accordance with generally accepted accounting
principles.





--------------------------------------------------------------------------------




(Y)
“Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(Z)
“Notice of Grant” means a written or electronic notice evidencing certain terms
and conditions of the grant of an individual Option or a Restricted Stock Award.
The Notice of Grant is part of the agreement evidencing the terms and conditions
of a specific grant.

(AA)
“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(BB)
“Operating Cash Flow” means the Company’s or a business unit’s sum of Net Income
plus depreciation and amortization less capital expenditures plus changes in
working capital comprised of accounts receivable, inventories, other current
assets, trade accounts payable, accrued expenses, product warranty, advance
payments from customers and long-term accrued expenses, determined in accordance
with generally acceptable accounting principles.

(CC)
“Operating Income” means the Company’s or a business unit’s income from
operations determined in accordance with generally accepted accounting
principles.

(DD)
“Option” means a stock option granted pursuant to the Plan, as evidenced by a
Notice of Grant.

(EE)
“Option Agreement” means an agreement between the Company and a Participant
evidencing the terms and conditions of an individual Option grant. The Option
Agreement is subject to the terms and conditions of the Plan.

(FF)
“Optioned Stock” means the Common Stock subject to an Award.

(GG)
“Outside Director” means a Director who is not an Employee.

(HH)
“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(II)
“Participant” means the holder of an outstanding Award granted under the Plan.

(JJ)
“Performance Goals” will have the meaning set forth in Section 7.1 of the Plan.

(KK)
“Performance Period” means any Fiscal Year of the Company or such other period
as determined by the Administrator in its sole discretion.

(LL)
“Plan” means this 2003 Stock Plan, as amended and restated.

(MM)
“Restricted Stock” means shares of Common Stock acquired pursuant to a grant of
Restricted Stock Award or the early exercise of an Option.

(NN)
“Restricted Stock Award” means a grant of Restricted Stock pursuant to the Plan,
as evidenced by a Notice of Grant.

(OO)
“Restricted Stock Award Agreement” means a written agreement between the Company
and a Participant evidencing the terms and restrictions applying to stock
granted under a Restricted Stock Award. The Restricted Stock Award Agreement is
subject to the terms and conditions of the Plan and the Notice of Grant.

(PP)
“Restricted Stock Unit” means an Award granted to a Participant pursuant to
Section 6.

(QQ)
“Retirement” unless otherwise defined in the Award Agreement or in a written
employment, services or other agreement between the Participant and the Company
or any Parent or Subsidiary of the Company, will have such meaning as the
Administrator may determine, or, if not so defined, will mean termination of
Participant’s status as a Service Provider after he or she reaches age 55 and
has completed at least ten (10) years of employment or service with the Company
or any Parent or Subsidiary of the Company; provided, however, that with respect
to Outside Directors who are granted Options pursuant to Section 3.2 hereof,
“Retirement” will mean termination of an Outside Director’s status as a Director
when (i) the Outside Director’s age is 55 or over and he or she has continuously
been a Director for at least seven (7) years on the date of such termination or
(ii) the Outside Director has continuously been a Director for at least ten (10)
years from the date of such termination.

(RR)
“Return on Assets” means the percentage equal to the Company’s or a business
unit’s Operating Income before incentive compensation, divided by average net
Company or business unit, as applicable, assets, determined in accordance with
generally accepted accounting principles.





--------------------------------------------------------------------------------






(SS)
“Return on Equity” means the percentage equal to the Company’s Net Income
divided by average stockholder’s equity, determined in accordance with generally
accepted accounting principles.

(TT)
“Return on Sales” means the percentage equal to the Company’s or a business
unit’s Operating Income before incentive compensation, divided by the Company’s
or the business unit’s, as applicable, revenue, determined in accordance with
generally accepted accounting principles.

(UU)
“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(VV)
“Section 16(b)” means Section 16(b) of the Exchange Act.

(WW)
“Securities Act” means the Securities Act of 1933, as amended.

(XX)
“Service Provider” means an Employee, Director or Consultant.

(YY)
“Share” means a share of the Common Stock, as adjusted in accordance with
Section 8.4.

(ZA)
“Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with an Option, that pursuant to Section 5 is designated as an SAR.

(AAA)
“Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(BBB)
“Total Stockholder Return” means the total return (change in share price plus
reinvestment of any dividends) of a share of the Company’s common stock.



SECTION 2.
ADMINISTRATION



2.1
Stock Subject to the Plan.

 
(A)
Subject to the provisions of Section 8.4, the maximum aggregate number of Shares
that may be optioned and sold under the Plan is 11,900,000 Shares. The Shares
may be authorized, but unissued, or reacquired Common Stock.

(B)
Shares will not be deemed to have been issued pursuant to the Plan with respect
to any portion of an Award that is settled in cash.  With respect to SARs, all
of the Shares for which the Award is exercised (that is, Shares actually issued
pursuant to a SAR, as well as the Shares that represent payment of the exercise
price) will cease to be available under the Plan. Shares used to pay the tax and
exercise price of an Award will not become available for future grant or sale
under the Plan.

(C)
If an Award expires or becomes unexercisable without having been exercised in
full, or with respect to Restricted Stock or Restricted Stock Units, is
forfeited to or repurchased by the Company, the unpurchased Shares (or for
Awards other than Options and SARs, the forfeited or repurchased Shares) which
were subject thereto shall become available for future grant or sale under the
Plan (unless the Plan has terminated); provided, however, that Shares that have
actually been issued under the Plan, whether upon exercise or of an Award or
issuance with respect thereto, shall not be returned to the Plan and shall not
become available for future distribution under the Plan, except that if unvested
Shares of Restricted Stock or Restricted Stock Units are repurchased by or
forfeited to the Company, such Shares shall become available for future grant
under the Plan.



2.2
Administration of the Plan.

 
(A)
Procedure.

(i)
Multiple Administrative Bodies. Different Committees with respect to different
groups of Service Providers may administer the Plan.

(ii)
Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards as “performance based compensation” within the
meaning of Section 162(m) of the Code, the Plan shall be administered by a
Committee of two or more “outside directors” within the meaning of Section
162(m) of the Code.





--------------------------------------------------------------------------------






(iii)
Rule 16b-3. To the extent desirable to qualify transactions hereunder as exempt
under Rule 16b-3, the transactions contemplated hereunder shall be structured to
satisfy the requirements for exemption under Rule 16b-3.

(iv)
Awards to Outside Directors. In all cases, Awards granted to Outside Directors,
other than automatic, non-discretionary grants, shall be administered by a
Committee comprised solely of two (2) or more independent Directors.

(v)
Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

(B)
Powers of the Administrator. Subject to the provisions of the Plan, and in the
case of a Committee, subject to the specific duties delegated by the Board to
such Committee, the Administrator shall have the authority, in its discretion:

(i)to determine the Fair Market Value;
(ii)to select the Service Providers to whom Awards may be granted hereunder;
(iii)
to determine the number of shares of Common Stock to be covered by each Award
granted hereunder;

(iv)to approve forms of agreement for use under the Plan;
(v)
to determine the terms and conditions of any Award in accordance with the
provisions of the Plan; provided, however, that the Administrator will not
permit any Participant to issue a promissory note in order to exercise or
otherwise acquire Shares pursuant to an Award;

(vi)to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;
(vii)
to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to subplans established for the purpose
of satisfying applicable foreign laws;

(viii)
to modify or amend each Award (subject to Section 8.6(C)), including the
discretionary authority to extend the post-termination exercisability period of
Awards longer than is otherwise provided for in the Plan;

(ix)
to allow Participants to satisfy withholding tax obligations by electing to have
the Company withhold from the Shares to be issued upon exercise of an Award that
number of Shares having a Fair Market Value equal to the minimum amount required
to be withheld. The Fair Market Value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be
determined. All elections by the Participant to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;

(x)
to authorize any person to (i) make decisions, determinations and
interpretations on behalf of the Administrator to the extent allowed under
Applicable Laws, and (ii) execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator; and

(xi)
to make all other determinations deemed necessary or advisable for administering
the Plan.

(C)
Vesting Limitations.

(i)
The Administrator may not accelerate the vesting of Awards after they have been
granted other than in connection with a change of control (including any vesting
acceleration provided for in Section 8.4(C) and terminations of service
following a change of control) or upon or in connection with a Participant’s
termination of service due to death, Disability or Retirement.

(ii)
Except for any vesting acceleration provided for in Section 8.4(C), the
Administrator may not grant Awards of Restricted Stock and Restricted Stock
Units (“Full Value Awards”) that vest in full at a rate faster than three (3)
years from their respective grant dates, unless the vesting of an Award is
conditioned on the achievement of performance goals, in which case it may not
vest in full at a rate faster than over one year following its grant date.





--------------------------------------------------------------------------------




(iii)
The Administrator may:

(1)
Accelerate the vesting of Awards notwithstanding Section 2.2(C)(i), and

(2)
Grant Full Value Awards that do not satisfy the minimum vesting requirements set
forth in Section 2.2(C)(ii),



but only up to a number of Shares subject to such Awards that in the aggregate
equals 10% of the aggregate number of Shares reserved for issuance under the
Plan pursuant to Section 2.1.
 
(D)
Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations, and those of any person authorized by the
Administrator to make decisions, determinations and interpretations on behalf of
the Administrator, shall be final and binding on all Participants and any other
holders of Awards.



2.3
Eligibility. Nonstatutory Stock Options may be granted to Service Providers
provided, that, Outside Directors may only be granted Nonstatutory Stock Options
granted pursuant to Section 3.2. Incentive Stock Options may be granted only to
Employees. Stock Appreciation Rights, Restricted Stock Awards and Restricted
Stock Units may be granted only to Employees, outside Directors and Consultants.



SECTION 3.
STOCK OPTIONS



3.1
 Limitations.

(A)
Each Option shall be designated in the Award Agreement as either an Incentive
Stock Option or a Nonstatutory Stock Option. However, notwithstanding such
designation, to the extent that the aggregate Fair Market Value of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by the Participant during any calendar year (under all plans of the Company and
any Parent or Subsidiary) exceeds $100,000, such Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 3.1, Incentive Stock
Options shall be taken into account in the order in which they were granted. The
Fair Market Value of the Shares shall be determined as of the time the Option
with respect to such Shares is granted.

(B)
The following limitations shall apply to grants of Options:

(i)
No Participant shall be granted, in any Fiscal Year of the Company, Options to
purchase more than 500,000 Shares.

(ii)
In connection with his or her initial employment, a Participant may be granted
Options to purchase up to an additional 500,000 Shares, which shall not count
against the limit set forth in Section 3.1(B)(i).

(iii)
The foregoing limitations shall be adjusted proportionately in connection with
any change in the Company’s capitalization as described in Section 8.4.

(iv)
If an Option is cancelled in the same Fiscal Year of the Company in which it was
granted (other than in connection with a transaction described in Section 8.4),
the cancelled Option will be counted against the limits set forth in Sections
3.1(B)(i) and (ii).



3.2
Grants of Options to Outside Directors.

(A)
Procedure for Grants. All grants of Options to Outside Directors under this Plan
shall be automatic and non-discretionary and shall be made strictly in
accordance with the following provisions:

(i)
No person shall have any discretion to select which Outside Directors shall be
granted Options or to determine the number of Shares to be covered by Options
granted to Outside Directors.

(ii)
All Options granted pursuant to this Section shall be Nonstatutory Stock Options
and, except as otherwise provided herein, shall be subject to the other terms
and conditions of the Plan.

(iii)
Each person who first becomes an Outside Director following the effective date
of this Plan shall be automatically granted an option to purchase 12,000 Shares
(the “First Option”) on the date on which such person first becomes an Outside
Director, whether through election by the stockholders of the Company or
appointment by the Board to fill a vacancy.





--------------------------------------------------------------------------------




(iv)
After the First Option has been granted to an Outside Director, such Outside
Director shall thereafter be automatically granted an Option to purchase 3,000
Shares (a “Subsequent Option”) on the date of the Company’s annual stockholders’
meeting of each year, provided the Outside Director will continue to be an
Outside Director through the applicable date and, if on such date, he or she
shall have served on the Board for at least the preceding six (6) months.

(v)
Notwithstanding the provisions of subsections (iii) and (iv) hereof, in the
event that a grant would cause the number of Shares subject to outstanding
Awards plus the number of Shares previously purchased upon exercise of an Award
to exceed the number of Shares available for issuance under the Plan, then each
such automatic grant shall be for that number of Shares determined by dividing
the total number of Shares remaining available for grant by the number of
Outside Directors on the automatic grant date. Any further grants shall then be
deferred until such time, if any, as additional Shares become available for
grant under the Plan through action of the stockholders to increase the number
of Shares which may be issued under the Plan or through cancellation or
expiration of Options previously granted hereunder.

(B)
The terms of an Option granted to an Outside Director shall be as follows:

(i)
the term of the Option shall be seven (7) years;

(ii)
the Option shall be exercisable only while the Outside Director remains a
Director; provided, however, that for Options granted under this Section 3.2 on
or after July 21, 2004, if an Outside Director ceases to be a Director as a
result of the Outside Director’s death, Disability or Retirement, the Outside
Director may exercise his or her Option granted pursuant to this Section 3.2
within one year of such termination (but in no event later than the expiration
of the term of such Option as set forth in the Award Agreement) and if on the
date of such termination the Outside Director is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan;

(iii)
the exercise price per Share shall be 100% of the Fair Market Value per Share on
the date of grant of the Option; and

(iv)
subject to accelerated vesting upon a merger or Change in Control as specified
in Section 8.4(C), the Option shall vest and become exercisable as to 25% of the
Shares subject to the Option on the first anniversary of the date of grant of
the Option and shall vest and become exercisable as to 6.25% of the Shares
subject to the Option at the end of each three-month period thereafter, if on
such dates Participant has remained in continuous status as a Director.

(C)
The Plan shall not confer upon any Outside Director any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
shall it interfere in any way with any rights which the Director or the Company
may have to terminate his or her directorship at any time.

3.3
Term of Option. The term of each Option shall be seven (7) years from the date
of grant or such shorter term as may be provided in the Award Agreement.
Moreover, in the case of an Incentive Stock Option granted to a Participant who,
at the time the Option is granted, owns stock representing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Parent or Subsidiary, the term of the Incentive Stock Option shall be
five (5) years from the date of grant or such shorter term as may be provided in
the Award Agreement.

3.4
Option Exercise Price and Consideration.

 
(A)
Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

(i)In the case of an Incentive Stock Option
(1)
granted to an Employee who, at the time the Incentive Stock Option is granted,
owns stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the per Share
exercise price shall be no less than 110% of the Fair Market Value per Share on
the date of grant.

(2)
granted to any Employee other than an Employee described in Section
3.4(A)(i)(1), the per Share exercise price shall be no less than 100% of the
Fair Market Value per Share on the date of grant.





--------------------------------------------------------------------------------




(ii)
In the case of a Nonstatutory Stock Option, the per Share exercise price shall
be no less than 100% of the Fair Market Value per Share on the date of grant.

3.5
Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised.

3.6
Form of Consideration. The Administrator shall determine the acceptable form of
consideration for exercising an Option, including the method of payment. In the
case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist, subject to Applicable Laws, entirely of:

(A)
cash;

(B)
check;

(C)
other Shares, including reservation by the Company of Shares issuable to the
Participant upon exercise of an Option, which have a Fair Market Value on the
date of surrender or reservation equal to the aggregate exercise price of the
Shares as to which such Option shall be exercised;

(D)
consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

(E)
a reduction in the amount of any Company liability to the Participant, including
any liability attributable to the Participant’s participation in any Company
sponsored deferred compensation program or arrangement;

(F)
any combination of the foregoing methods of payment; or

(G)
such other consideration and method of payment for the issuance of Shares to the
extent permitted by Applicable Laws; provided, however, that the issuance of a
promissory note will not be a permissible form of consideration under the Plan.



3.7
Exercise of Option.

(A)
Procedure for Exercise; Rights as a Stockholder. Any Option granted hereunder
shall be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Award Agreement. An Option may not be exercised for a fraction of a Share.

(i)
An Option shall be deemed exercised when the Company receives: (x) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (y) full payment for the Shares with
respect to which the Option is exercised (together with applicable withholding
taxes). Full payment may consist of any consideration and method of payment
authorized by the Administrator and permitted by the Award Agreement and the
Plan. Shares issued upon exercise of an Option shall be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 8.4.

(ii)
Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.





--------------------------------------------------------------------------------








(B)
Termination of Relationship as a Service Provider. If a Participant ceases to be
a Service Provider, other than upon the Participant’s death or Disability, the
Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option shall remain exercisable for ninety (90)
days following the Participant’s termination. If, on the date of termination,
the Participant is not vested as to his or her entire Option, the Shares covered
by the unvested portion of the Option shall revert to the Plan. If, after
termination, the Participant does not exercise his or her Option within the time
specified by the Administrator, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.

(C)
Disability of Participant. If a Participant ceases to be a Service Provider as a
result of the Participant’s Disability, the Participant may exercise his or her
Option within such period of time as is specified in the Award Agreement (of at
least six (6) months) to the extent the Option is vested on the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). In the absence of a specified time
in the Award Agreement, the Option shall remain exercisable for twelve (12)
months following the Participant’s termination. If, on the date of termination,
the Participant is not vested as to his or her entire Option, the Shares covered
by the unvested portion of the Option shall revert to the Plan. If, after
termination, the Participant does not exercise his or her Option within the time
specified herein, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.

(D)
Death of Participant. If a Participant dies while a Service Provider, the Option
may be exercised following the Participant’s death within such period of time as
is specified in the Award Agreement to the extent that the Option is vested on
the date of death (but in no event may the option be exercised later than the
expiration of the term of such Option as set forth in the Award Agreement), by
the Participant’s designated beneficiary, provided such beneficiary has been
designated prior to the Participant’s death in a form acceptable to the
Administrator. If no such beneficiary has been designated by the Participant,
then such Option may be exercised by the personal representative of the
Participant’s estate or by the person(s) to whom the Option is transferred
pursuant to the Participant’s will or in accordance with the laws of descent and
distribution. In the absence of a specified time in the Award Agreement, the
Option shall remain exercisable for twelve (12) months following the
Participant’s death. If, at the time of death, a Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall immediately revert to the Plan. If the Option is not so exercised
within the time specified herein, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.

(E)
Retirement of Participant. If a Participant ceases to be a Service Provider as a
result of his or her Retirement, the Participant may exercise his or her Option
within such period of time as is specified in the Award Agreement, to the extent
the Option is vested on the date of Retirement (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement). In
the absence of a specified time in the Award Agreement, for Options granted on
or after July 21, 2004, the Option shall remain exercisable for twelve (12)
months following the Participant’s termination. If, on the date of Retirement,
the Participant is not vested as to his or her entire Option, the Shares covered
by the unvested portion of the Option shall revert to the Plan. If, after his or
her Retirement, the Participant does not exercise his or her Option within the
time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.



SECTION 4.
RESTRICTED STOCK AWARDS



4.1
Restricted Stock Awards. Restricted Stock Awards may be issued either alone, in
addition to, or in tandem with other Awards granted under the Plan and/or cash
awards made outside of the Plan. After the Administrator determines that it will
offer Restricted Stock Awards under the Plan, it shall advise the offeree in
writing or electronically, by means of a Notice of Grant, of the terms,
conditions and restrictions related to the offer, including the number of Shares
that the offeree shall be entitled to purchase, the price to be paid, and the
time within which the offeree must accept such offer. The offer shall be
accepted by execution of a Restricted Stock Award Agreement in the form
determined by the Administrator.





--------------------------------------------------------------------------------






4.2
Term of Restricted Stock Awards. The term of each Restricted Stock Award shall
be stated in the Restricted Stock Award Agreement. A Restricted Stock Award may,
in the discretion of the Administrator, vest over the Participant’s period of
service or upon attainment of specified performance objectives, subject to
Section 2.2(C).

4.3
Limitation on Restricted Stock Award Grants. No Participant shall receive
Restricted Stock Awards in any Fiscal Year of the Company having an aggregate
initial value greater than $2,000,000.

4.4
Repurchase Option. Unless the Administrator determines otherwise, the Restricted
Stock Award Agreement shall grant the Company a right of forfeiture or
repurchase option exercisable upon the voluntary or involuntary termination of
the Participant’s service with the Company for any reason (including death or
Disability). The forfeiture right or repurchase option shall lapse as the
Restricted Stock Award vests.

4.5
Other Provisions. The Restricted Stock Award Agreement shall contain such other
terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion.

4.6
Rights as a Stockholder. Once the Restricted Stock Award is exercised, the
Participant shall have the rights equivalent to those of a stockholder, and
shall be a stockholder when his or her purchase is entered upon the records of
the duly authorized transfer agent of the Company. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
Restricted Stock Award is exercised, except as provided in Section 8.4.

4.7
Cancellation of Restricted Stock Award. On the date set forth in the Restricted
Stock Award Agreement, all unearned or unvested Restricted Stock shall be
forfeited to the Company.

4.8
Restricted Stock Awards for Outside Directors. At each regularly scheduled
Annual Meeting of Stockholders of the Company, Outside Directors who have
continuously served in such capacity since the date six months preceding the
date of the Annual Meeting shall receive a grant of 2,000 shares of Restricted
Stock (or to the extent determined by the Administrator, Restricted Stock
Units). The vesting of the Restricted Stock Awards granted hereunder may not
occur at a rate faster than one year following the date of grant. If a
Restricted Stock Award is not subject to achievement of performance goals, then
subject to 8.4(C), such award will fully vest over a period of at least three
(3) years from the date of grant.





SECTION 5.
STOCK APPRECIATION RIGHTS



5.1
 Stock Appreciation Rights.

(A)
Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may be
granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion.

(B)
Number of Shares. The Administrator will have complete discretion to determine
the number of SARs granted to any Service Provider, provided that during any
Fiscal Year, no Participant will be granted SARs covering more than 500,000
Shares. Notwithstanding the foregoing limitation, in connection with a
Participant’s initial service as an Employee, an Employee may be granted SARs
covering up to an additional 500,000 Shares.

(C)
Exercise Price and Other Terms. The Administrator will have complete discretion
to determine the terms and conditions of SARs granted under the Plan, subject to
the provisions of the Plan and the following limitations:

(i)the term of an SAR may not exceed seven (7) years from the date of grant;
(ii)
the exercise price of an SAR must be at least 100% of the Fair Market Value per
Share on the date of grant; and

(iii)
the maximum payment any Participant may be entitled to receive pursuant to
subsection (F) below shall not exceed 100% of the exercise price of the
underlying SAR.

 
(D)
SAR Agreement. Each SAR grant will be evidenced by an Award Agreement that will
specify the exercise price, the term of the SAR, the conditions of exercise, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine.





--------------------------------------------------------------------------------






(E)
Expiration of SARs. An SAR granted under the Plan will expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Agreement; provided, that, the term of the SAR shall not exceed seven (7)
years. Notwithstanding the foregoing, the rules of Sections 3.7(B), (C), and (D)
also will apply to SARs.

(F)
Payment of SAR Amount. Subject to the limitation set out in Section 5.1 (C)(iii)
above, upon the exercise of an SAR, a Participant will be entitled to receive
payment from the Company in an amount determined by multiplying:

(i)
The difference between the Fair Market Value of a Share on the date of exercise
over the exercise price; times

(ii)The number of Shares with respect to which the SAR is exercised.


At the discretion of the Administrator, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.




SECTION 6.
RESTRICTED STOCK UNITS



6.1
Grant of Restricted Stock Units. Restricted Stock Units may be granted to
Service Providers at any time and from time to time, as will be determined by
the Administrator, in its sole discretion. The Administrator will have complete
discretion in determining the number of Restricted Stock Units granted to each
Participant, provided that during any Fiscal Year no Participant will receive
Restricted Stock Units having an initial value greater than $2,000,000.

6.2
Value of Restricted Stock. Each Restricted Stock Unit will have an initial value
that is established by the Administrator on or before the date of grant.

6.3
Vesting. Subject to Section 2.2(C), a Restricted Stock Unit may, in the
discretion of the Administrator, vest over the Participant’s period of service
or upon attainment of specified performance objectives.

6.4
Performance Objectives and Other Terms. Subject to Section 2.2(C), the
Administrator will set performance objectives (including, without limitation,
continued service) in its discretion which, depending on the extent to which
they are met, will determine the number or value of Restricted Stock Units that
will be paid out to the Participants. Each Award of Restricted Stock Units will
be evidenced by an Award Agreement that will specify the Performance Period, and
such other terms and conditions as the Administrator, in its sole discretion,
will determine.

6.5
Earning of Restricted Stock Units. After the applicable Performance Period has
ended, the holder of Restricted Stock Units will be entitled to receive a payout
of the number of Restricted Stock Units earned by the Participant over the
Performance Period, to be determined as a function of the extent to which the
corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Restricted Stock Unit, the Administrator, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Restricted Stock Unit.

6.6
Form and Timing of Payment of Restricted Stock Units. Payment of earned
Restricted Stock Units will be made as soon as practicable after the expiration
of the applicable Performance Period. The Administrator, in its sole discretion,
may pay earned Restricted Stock Units in the form of cash, in Shares (which have
an aggregate Fair Market Value equal to the value of the earned Restricted Stock
Units at the close of the applicable Performance Period) or in a combination
thereof.

6.7
Cancellation of Restricted Stock Units. On the date set forth in the Award
Agreement, all unearned or unvested Restricted Stock Units will be forfeited to
the Company, and again will be available for grant under the Plan.









--------------------------------------------------------------------------------




SECTION 7.
PERFORMANCE GOALS



7.1
Performance Goals. The granting and/or vesting of Restricted Stock Awards or
Restricted Stock Units may be made subject to the attainment of performance
goals relating to one or more business criteria within the meaning of Section
162(m) of the Code and may provide for a targeted level or levels of achievement
(“Performance Goals”) including one or more of the following measures: (1) stock
price, (2) revenue, (3) profit, (4) bookings, (5) cash flow, (6) customer
development, (7) customer retention, (8) customer satisfaction, (9) sales
channel retention, (10) sales channel satisfaction, (11) sales channel
development, (12) associate retention, (13) associate satisfaction, (14)
associate development, (15) net bookings, (16) net income, (17) net profit, (18)
operating cash flow, (19) operating expenses, (20) total earnings, (21) earnings
per share, diluted or basic, (22) earnings per share from continuing operations,
diluted or basic, (23) earnings before interest and taxes, (24) earnings before
interest, taxes, depreciation and amortization, (25) pre-tax profit, (26) net
asset turnover, (27) asset utilization, (28) inventory turnover, (29) capital
expenditures, (30) net earnings, (31) operating earnings, (32) gross or
operating margin, (33) profit margin, (34) debt, (35) working capital, (36)
return on equity, (37) return on net assets, (38) return on total assets, (39)
return on capital, (40) return on investment, (41) return on sales, (42) net or
gross sales, (43) market share, (44) economic value added, (45) cost of capital,
(46) change in assets, (47) technical development, (48) expense reduction
levels, (49) debt reduction, (50) productivity, (51) new product introductions,
(52) delivery performance, (53) implementation or improvement of new or existing
business systems, (54) individual objectives, and (55) total stockholder return.
Any Performance Goals may be used to measure the performance of the Company as a
whole or a business unit of the Company and may be measured relative to a peer
group or index. The Performance Goals may differ from Participant to Participant
and from Award to Award. Any criteria used may be (i) measured in absolute
terms, (ii) compared to another company or companies, (iii) measured against the
performance of the Company as a whole or a segment of the Company and/or
(iv) measured on a pre-tax or post-tax basis (if applicable). Prior to the
Determination Date, the Administrator will determine whether any significant
element(s) will be included in or excluded from the calculation of any
Performance Goal with respect to any Participant.



SECTION 8.
GENERAL PROVISIONS



8.1
Term of Plan. Subject to Section 8.11, the Plan shall become effective on
September 24, 2003. It shall continue in effect for a term of ten (10) years
unless terminated earlier under Section 8.6.

8.2
Transferability of Awards. Unless determined otherwise by the Administrator, an
Award may not be sold, pledged, assigned, hypothecated, transferred, or disposed
of in any manner other than by will or by the laws of descent or distribution
and may be exercised, during the lifetime of the Participant, only by the
Participant. If the Administrator, in its sole discretion, makes an Award
transferable, such Award may only be transferred (i) by will, (ii) by the laws
of descent and distribution, or (iii) to family members (as such term is defined
in the general instructions to Form S-8 under the Securities Act of 1933, or any
successor thereto) through gifts or domestic relations orders, as permitted by
the instructions to Form S-8 of the Securities Act of 1933.

8.3
Leaves of Absence. The vesting of Awards granted hereunder will be suspended
during any unpaid leave of absence, unless the Administrator determines
otherwise. A Service Provider will not cease to be an Employee in the case of
(i)any leave of absence approved by the Company or (ii)transfers between
locations of the Company or between the Company, its Parent, or any Subsidiary.
For purposes of Incentive Stock Options, no such leave may exceed
ninety(90)days, unless reemployment upon expiration of such leave is guaranteed
by statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, then three (3) months following
the 91st day of such leave any Incentive Stock Option held by the Participant
will cease to be treated as an Incentive Stock Option and will be treated for
tax purposes as a Nonstatutory Stock Option.





--------------------------------------------------------------------------------






8.4
Adjustments Upon Changes in Capitalization, Merger or Change in Control.

(A)
Changes in Capitalization. Subject to any required action by the stockholders of
the Company, the number of Shares that have been authorized for issuance under
the Plan but as to which no Awards have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Award, and the number
of Shares as well as the price per Share covered by each outstanding Award, and
the numerical Share limits in Sections 2, 3, 4, 5,and 6, shall be
proportionately adjusted for any change in, or increase or decrease in the
number of issued Shares, resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other change, or increase or decrease in the number of issued Shares, effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” The Board shall make such
adjustment, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares subject to an Award.

(B)
Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for the Participant to have the
right to exercise his or her Award prior to such transaction as to all of the
Shares covered thereby, including Shares as to which the Award would not
otherwise be exercisable. In addition, the Administrator may provide that any
Company repurchase option applicable to any Shares purchased upon exercise of an
Award shall lapse as to all such Shares, provided the proposed dissolution or
liquidation takes place at the time and in the manner contemplated. To the
extent it has not been previously exercised, or earned, an Award will terminate
immediately prior to the consummation of such proposed action.

(C)
Merger or Change in Control.

(i)
Awards. In the event of a merger of the Company with or into another
corporation, or a Change in Control, each outstanding Award shall be assumed or
an equivalent award substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation.



(1)
In the event that the successor corporation refuses to assume or substitute for
the Award, the Participant shall fully vest in and have the right to exercise
his or her Option, Restricted Stock Award, or Stock Appreciation Right as to all
of the Shares, including Shares as to which it would not otherwise be vested or
exercisable, and all restrictions on Restricted Stock will lapse and all
performance goals or other vesting criteria with respect to Restricted Stock
Units will be deemed achieved at target levels and all other terms and
conditions met. In addition, if an Option, Restricted Stock Award, or Stock
Appreciation Right becomes fully vested and exercisable in lieu of assumption or
substitution in the event of a merger or Change in Control, the Administrator
shall notify the Participant in writing or electronically that the Option,
Restricted Stock Award, or Stock Appreciation Right shall be fully vested and
exercisable for a period of not less than fifteen (15) days from the date of
such notice, and the Option, Restricted Stock Award, or Stock Appreciation Right
shall terminate upon the expiration of such period.





--------------------------------------------------------------------------------






(2)
For the purposes of this Section 8.4(C)(i), an Award shall be considered assumed
if, following the merger or Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the merger or Change in Control (and in the case of Restricted Stock Units, for
each implied Share determined by dividing the value of the Restricted Stock Unit
by the per Share consideration received by holders of Common Stock in the merger
or Change in Control), an amount of consideration (whether stock, cash, or other
securities or property) equal to the fair market value of the consideration
received in the merger or Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the merger or Change in Control is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Option, Restricted Stock Award, or Stock
Appreciation Right, for each Share subject to such Award (or in the case of
Restricted Stock Units, the number of implied shares determined by dividing the
value of the Restricted Stock Units by the per Share consideration received by
holders of Common Stock in the merger or Change in Control), to be solely common
stock of the successor corporation or its Parent equal in fair market value to
the per Share consideration received by holders of Common Stock in the merger or
Change in Control.

(3)
Notwithstanding anything in Section 8.4(C)(i)(2) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-merger or post-asset sale corporate structure will not be
deemed to invalidate an otherwise valid Award assumption.

(D)
Outside Director Option and Restricted Stock Grants. Notwithstanding anything in
Section 8.4(C)(i) to the contrary, in the event of a merger of the Company with
or into another corporation, or a Change in Control, in which an Outside
Director is terminated or asked to resign, Options granted to such Outside
Director under Section 3.2, and Restricted Stock Awards granted to such Outside
Director under Section 4.8, shall vest 100% immediately prior to such merger or
Change in Control. In the event of a merger or Change in Control in which an
Outside Director is not terminated or asked to resign, such Outside Director’s
Options granted under Section 3.2 and Restricted Stock Awards granted under
Section 4.8 shall be treated under the terms of Section 8.4(C)(i).

8.5
Date of Grant. The date of grant of an Award shall be, for all purposes, the
date on which the Administrator makes the determination granting such Award or
such other later date as is determined by the Administrator. Notice of the
determination shall be provided to each Participant within a reasonable time
after the date of such grant.

8.6
Amendment and Termination of the Plan.

(A)
Amendment and Termination. The Board may at any time amend, alter, suspend or
terminate the Plan.

(B)
Stockholder Approval. The Company shall obtain stockholder approval of any Plan
amendment to the extent necessary and desirable to comply with Applicable Laws.
Additionally, notwithstanding anything in the Plan to the contrary, the Board
may not, without the approval of the Company’s stockholders:

(i)
materially increase the number of shares of Common Stock issuable under the
Plan, except for permissible adjustments in the event of certain changes in the
Company’s capitalization as set forth in Section 8.4(A);

(ii)
materially modify the requirements for eligibility to participate in the Plan,
or

(iii)
reprice Options issued under the Plan by lowering the exercise price of a
previously granted Award, by canceling outstanding Options and issuing
replacements, or by otherwise replacing existing Options with substitute Options
with a lower exercise price.





--------------------------------------------------------------------------------




 
(C)
Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

8.7
Conditions Upon Issuance of Shares.

 
(A)
Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

(B)
Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

8.8
Inability to Obtain Authority. The inability of the Company to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.

8.9
Reservation of Shares. The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.

8.10
Participant’s Relationship with Company. Neither the Plan nor any Award shall
confer upon the Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company, nor shall
they interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time, with or without cause.

8.11
Stockholder Approval. The Plan shall be subject to approval by the stockholders
of the Company within twelve (12) months after the date the Plan is adopted.
Such stockholder approval shall be obtained in the manner and to the degree
required under Applicable Laws.

 
 END OF PLAN






